46 F.3d 1127
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wendell Lewis EASLEY, Defendant-Appellant.
No. 94-5068.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 9, 1995.

Sam Garrison, Roanoke, VA, for appellant.
Robert P. Crouch, Jr., U.S. Atty. and Stephen U. Baer, Asst. U.S. Atty., Charlottesville, VA, for appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.

OPINION
PER CURIAM

1
Wendell Easley appeals from a district court judgment and sentence for participation in a drug conspiracy and illegal interstate financial transactions.  We affirm.


2
Easley first claims that the district court abused its discretion in denying his motion to withdraw his guilty plea.  We find no such abuse.  Easley does not credibly assert that he did not enter the plea knowingly or that he is actually innocent;  he had adequate legal representation;  and he delayed before moving to withdraw the plea.  He, therefore, failed to establish sufficient reason to withdraw his plea.  United States v. Moore, 931 F.2d 245, 248 (4th Cir.), cert. denied, 60 U.S.L.W. 3261 (U.S.1991).


3
Easley also complains that the district court wrongly denied his motion for a continuance.  Easley moved to continue his sentencing hearing due to a newspaper report about the drug conspiracy in which he was involved which appeared in a Roanoke newspaper a few days before sentencing.  The district court stated that the article had no effect on the sentencing decision.  We therefore find that the district court acted within its discretion in denying the motion.  Cf. United States v. Bakker, 925 F.2d 728, 733-35 (4th Cir.1991).


4
Therefore, we affirm the conviction and sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED